

Exhibit 10.11
allogenelogo5.jpg [allogenelogo5.jpg]


July 29, 2019


Rafael G. Amado, M.D.


Re: Employment Letter of Agreement (“Agreement”)


Dear Dr. Amado,


Allogene Therapeutics, Inc. (“Allogene” or the “Company”) is pleased to offer
you employment on
the following terms and conditions.


1.Title; Reporting; Duties.


(a)When you commence employment with Allogene, you shall be employed in the
position of Executive Vice President of Research and Development and Chief
Medical Officer, shall report directly to David Chang, Chief Executive Officer
and President, and shall perform the duties and responsibilities that the
Company assigns to you.


(b)You shall devote substantially all of your business time, attention and
energies to the business and affairs of Allogene and shall not during the period
of your employment be actively engaged in any other business activity, whether
or not such business activity is pursued for gain, profit or other pecuniary
advantage, that will materially interfere with the performance of your duties or
your availability to perform such duties or that will adversely affect, or
negatively reflect upon, Allogene.


(c)Your duties will be performed from 210 E. Grand Ave, South San Francisco, CA
94080. Reasonable out of pocket travel expenses incurred for visiting Allogene’s
offices prior to relocation to the San Francisco Bay Area as described in
Section 5 will be reimbursed by Allogene.


2.Compensation.


(a)Base Salary. You shall receive base salary paid at the rate of five hundred
thousand dollars ($500,000) per year, payable in accordance with Allogene’s
payroll practices.


(b)Bonus. You will be eligible to earn an annual performance bonus at the sole
discretion of the Company in an amount equal to a target of forty percent (40%)
of your base salary (the “Annual Bonus”). The Annual Bonus will be based upon
the Company’s assessment of your performance and the Company’s attainment of
targeted goals as set by the Company in its sole discretion. Following the close
of each calendar year, the Company will determine whether you have earned an
Annual Bonus, and the amount of any such bonus, based on the achievement of such
goals. No amount of Annual Bonus is guaranteed, and you must be an employee on
the Annual Bonus payment date to be eligible to receive an Annual Bonus. No
partial or prorated bonuses will be provided (except that for calendar year
2019, any bonus will be based upon the time of your employment with the Company
in 2019). The Annual Bonus, if earned, will be paid no later than March 15 of
the calendar year after the applicable bonus year.


(c)Withholding. Allogene shall withhold all applicable federal, state and local
taxes and social security and such other amounts as may be required by law from
all amounts payable under this Section 2.


3.Options and RSUs.


(a)Options. Subject to the approval of the Board of Directors (the “Board”), or
an authorized committee thereof, you shall be granted a stock option having an
aggregate grant date value of $2.75 million for the purchase of shares of
Allogene’s common stock, par value $0.001 per share (the “Common Stock”) on your
employment start date. The grant date value will be calculated in accordance
with the Black-Scholes option valuation methodology or such other methodology as
the Board or the Compensation Committee of the Board may determine prior to the
grant of such award (with the shares covered by the award rounded down to the
nearest whole share). Such grant shall be evidenced by an option agreement
image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



(the “Option Agreement”) to be entered into by and between you and the Company.
In the event of a conflict between this Agreement and the Option Agreement, the
terms of the Option Agreement shall control. The exercise price per option share
will be equal to the fair market value per share of the Company’s common stock
as of the date that such Option is granted by the Board. The Option shall have a
10-year term and shall vest and become exercisable as follows: (i) 25% upon the
first anniversary date of your employment start date (the “Initial Vesting
Date”); and thereafter (ii) the remaining unvested options shares shall vest in
36 equal monthly installments following the Initial Vesting Date and measured
from the first anniversary of the Initial Vesting Date.


(b)Restricted Stock Units: Subject to the approval of the Board, or an
authorized committee thereof, you shall be granted a restricted stock unit
(“RSU”) in the amount of a number of shares equal to $2.75 million divided by
the closing price per share of the Company’s Common Stock on The NASDAQ Global
Select Market on your employment start date (with the shares covered by the
award rounded down to the nearest whole share). Such grant shall be evidenced by
a Restricted Stock Unit Agreement (the “Award Agreement”) to be entered into by
and between you and the Company. In the event of a conflict between this
Agreement and the Award Agreement, the terms of the Award Agreement shall
control. The RSU shall vest in four (4) equal annual installments as of the
annual anniversary of the last calendar day of the month of your employment
start date.


(c)Performance RSU. Subject to the approval of the Board, or an authorized
committee thereof, you shall be granted an additional restricted stock unit
(“Performance RSU”) in the amount of a number of shares equal to $1.5 million
divided by the closing price per share of the Company’s Common Stock on The
NASDAQ Global Select Market on your employment start date (with the shares
covered by the award rounded down to the nearest whole share). Such grant shall
be evidenced by a Restricted Stock Unit Agreement (the “Performance Award
Agreement”) to be entered into by and between you and the Company. In the event
of a conflict between this Agreement and the Performance Award Agreement, the
terms of the Performance Award Agreement shall control. The Performance RSU
shall vest in three (3) equal annual installments, with (a) the first
installment to vest upon initiation of a Phase 2 clinical trial of ALLO-501, (b)
the second installment to vest upon the filing of a biologics license
application with the U.S. Food and Drug Administration (“FDA”) for ALLO-501, and
(c) the third installment to vest upon FDA approval of ALLO-501. Any unvested
portion of the Performance RSU shall lapse after seven (7) years.


4.Sign-On Advance. You will receive a sign-on advance in the amount of seventy-
five thousand dollars ($75,000), subject to standard payroll deductions and
withholdings, payable within thirty (30) days after your employment start date
(the “Sign-On Advance”). The Sign-On Advance will be considered earned only if
you successfully complete one (1) year of continuous employment with the
Company. If within your first year of employment with the Company: (a) you
resign your employment, or (b) the Company terminates your employment for Cause
(as defined below), then you agree to pay back the entire amount of the Sign-on
Advance within ten (10) days after your employment termination date. For
purposes of this Agreement, “Cause” will mean any one or more of the following:
(a) commission of any felony or crime involving dishonesty; (b) participation in
any fraud against the Company; (c) material breach of your contractual,
statutory or common law duties to the Company (including violation of any
provision or obligation under this Agreement); (d) your failure to
satisfactorily perform your job duties as assigned by the Company; (e)
intentional damage to any property of the Company; or (f) misconduct or other
violation of Company policy that causes or reasonably could cause harm.


5.Relocation Advance. We understand you will be relocating to the San Francisco
Bay Area. In connection with that relocation you will receive a relocation
advance payment in the amount of one-hundred fifty thousand dollars ($150,000),
subject to standard payroll deductions and withholdings, payable within thirty
(30) days of your start date (the “Relocation Advance”). The Relocation Advance
will be considered earned only if you relocate to the San Francisco Bay Area on
or before December 31, 2019 and you successfully complete one (1) year of
continuous employment with the Company. You may use the Relocation Advance to
pay for relocation expenses or for any other purpose. If within your first year
of employment with the Company: (a) you resign your employment, or (b) the
Company terminates your employment for Cause (as defined above), then you agree
to pay back the entire amount of the Relocation Advance within ten (10) days
after your employment termination date.


6.Expenses. Allogene will reimburse you for all normal, usual and necessary
expenses incurred in furtherance of the business and affairs of Allogene upon
timely receipt by Allogene of appropriate vouchers or other proof of
image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



your expenditures and otherwise in accordance with any expense reimbursement and
approval policy as may from time to time be adopted by Allogene.


7.Benefits. As a regular full-time employee, you shall be entitled to
participate in the employee benefits made available to similarly situated
employees, in accordance with the terms of such benefits plans and programs and
company policies. Information regarding these employee benefits is available
upon request and in the official plan documents, summary plan descriptions, and
applicable summaries. The Company, in its sole discretion, has the right to
amend or terminate any benefit plan, program or Company policy at any time and
without prior notice.


8.Representations and Warranties. You hereby represent and warrant as follows:


(a)By accepting the Company’s offer of employment, you represent that you have
no agreements, relationships, or commitments with any other person or entity
that conflict with your obligations to the Company.


(b)You have the full right, power and legal capacity to enter and deliver this
Agreement and to perform your duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of the parties,
enforceable against each in accordance with its terms. No approvals or consents
of any persons or entitles are required for you to execute and deliver this
Agreement or perform your duties and other obligations hereunder.


(c)You represent and warrant to the Company that you have not brought and shall
not bring with you to the Company, or use in the performance of your duties, any
materials or documents of any former employer that are not generally available
to the public, unless you have obtained written authorization from the former
employer for their possession and use and provided the Company with a copy
thereof.


9.Conditions to Employment. This offer of employment is contingent upon, and
your employment shall be subject to:


(a)completion of reference checks and background check, and may be contingent
upon a drug screen, each to the reasonable satisfaction of Allogene; and


(b)satisfying the requirements of the Immigration Control and Reform Act, which
may be accomplished by showing your proof of right to work in the U.S. within
three days of commencing employment, and you agree to assist as needed at the
Company’s request to meet these conditions.


(c)execution of Allogene’s form of Employee Confidential Information and
Invention Assignment Agreement attached hereto as Exhibit A, which prohibits
unauthorized use or disclosure of Allogene’s proprietary information, among
other obligations;


(d)Notwithstanding the foregoing, this offer may be withdrawn by Allogene at any
time prior to its execution by the parties.


10.Employment-at-will and Termination. Your employment shall be at-will.
Accordingly, you may terminate your employment with Allogene at any time and for
any reason whatsoever, with or without advance notice, simply by notifying
Allogene in writing. Similarly, Allogene may terminate your employment at any
time and for any reason whatsoever, with or without cause or advance notice.
This at-will relationship cannot be changed except in a writing signed by the
Company’s General Counsel and you. The employment terms contained in this
Agreement supersede any other agreements and promises made to you by Allogene or
any representative on its behalf, whether oral, written or implied.


11.No Reliance by You on Promise or Representation Not in this Agreement. In
accepting employment with Allogene and signing this Agreement, you agree that
you are not relying on any representation, promise or inducement that has been
made by Allogene or any representative on its behalf that is not explicitly
stated in this Agreement. Allogene is not bound by and will not be liable for
any representation, promise or inducement that is not explicitly stated in this
Agreement.


12.Governing Law. The terms of this offer letter shall be governed by, and
construed and interpreted in accordance with, the laws of the State of
California without regard to such State’s principles of conflict of laws, except
as provided in Section 13.


image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



13.Arbitration. To the maximum extent permitted by law, any dispute between the
parties, including but not limited to those arising out of, or relating to, this
Agreement, shall be exclusively decided by binding arbitration in accordance
with the terms of the Arbitration Agreement, which is attached as Exhibit B and
incorporated into this Agreement. The Federal Arbitration Act shall govern the
interpretation, enforcement and all proceedings pursuant to the Arbitration
Agreement. To the extent that the Federal Arbitration Act is inapplicable, the
terms of the Arbitration Agreement shall be construed in accordance with
California law.


14.Miscellaneous.


(a)This Agreement, and your rights and obligations hereunder, may not be
assigned. Allogene may assign its rights, together with its obligations,
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets, provided the assignee entity which
succeeds to Allogene expressly assumes Allogene’s obligations hereunder and
complies with the terms of this Agreement.


(b)This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto. The
Company’s signatory must be an officer who is authorized by the Company to enter
into such an amendment.


(c)The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party. If any provision of this offer letter agreement is determined to
be invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this offer letter agreement and the provision in
question shall be modified so as to be rendered enforceable in a manner
consistent with the intent of the parties insofar as possible under applicable
law.


(d)This Agreement, including its Exhibits A and B, sets forth the entire
agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter of the Agreement. This letter
may be delivered and executed via facsimile, electronic mail (including pdf or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
Uniform Electronic Transactions Act or other applicable law) or other
transmission method and shall be deemed to have been duly and validly delivered
and executed and be valid and effective for all purposes.


15.Certification of Qualifications. By accepting employment, you certify that
the information you provided to Allogene about your experience, education and
other qualifications for employment has been accurate and complete.


If you wish to accept employment at Allogene under the terms described above,
please sign and date this Agreement, and return it to me. If you accept this
offer, we would like you to start employment on Tuesday, September 3, 2019.


We look forward to your favorable reply and to a productive and enjoyable
working relationship.


This offer will be deemed withdrawn if not accepted by August 2, 2019.


Sincerely,

/s/ Veer BhavnagriVeer BhavnagriAllogene Therapeutics, Inc.



Understood and Accepted:

/s/ Rafael G. AmadoJuly 30, 2019Rafael G. AmadoDate




image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



allogenelogo4.jpg [allogenelogo4.jpg]


EXHIBIT A


Employee Confidential Information and Invention Assignment Agreement

image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



allogenelogo3.jpg [allogenelogo3.jpg]


EMPLOYEE CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT


In consideration of my employment or continued employment by Allogene
Therapeutics, Inc., its direct and indirect subsidiaries, parents, affiliates,
predecessors, successors and assigns (together “Company”), and the compensation
and benefits provided to me now and during my employment with Company, I hereby
enter into this Employee Confidential Information and Invention Assignment
Agreement (the “Agreement”), which will be deemed effective as of the first day
of my employment with the Company:
1. CONFIDENTIAL INFORMATION PROTECTIONS.


      1.1 Recognition of Company's Rights; Nondisclosure. I understand and
acknowledge that my employment by Company creates a relationship of confidence
and trust with respect to Company’s Confidential Information (as defined below)
and that Company has a protectable interest therein. At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information, except as
such disclosure, use or publication may be required in connection with my work
for Company, or unless an officer of Company expressly authorizes such
disclosure. I will obtain Company’s written approval before publishing or
submitting for publication any material (written, oral, or otherwise) that
discloses and/or incorporates any Confidential Information. I hereby assign to
Company any rights I may have or acquire in such Confidential Information and
recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns. I will take all reasonable precautions to
prevent the inadvertent accidental disclosure of Confidential Information.
Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), I shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that: (1) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.


        1.2 Confidential Information. The term “Confidential Information” shall
mean any and all confidential knowledge, data or information of Company. By way
of illustration but not limitation, “Confidential Information” includes (a)
trade secrets, inventions, mask works, ideas, processes, formulas, software in
source or object code versions, data, programs, other works of authorship, know-
how, improvements, discoveries, developments, designs and techniques and any
other proprietary technology and all Intellectual Property Rights therein
(collectively, “Inventions”); (b) information regarding research, development,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, margins, discounts, credit
terms, pricing and billing policies, quoting procedures, methods of obtaining
business, forecasts, future plans and potential strategies, financial
projections and business
strategies, operational plans, financing and capital-raising plans, activities
and agreements, internal services and operational manuals, methods of conducting
Company business, suppliers, and supplier information, and purchasing; (c)
information regarding customers and potential customers of Company, including
customer lists, names, representatives, their needs or desires with respect to
the types of products or services offered by Company, proposals, bids, contracts
and their contents and parties, the type and quantity of products and services
provided or sought to be provided to customers and potential customers of
Company and other non-public information relating to customers and potential
Customers; (d) information regarding any of Company’s business partners and
their services, including names; representatives, proposals, bids, contracts and
their contents and parties, the type and quantity of products and services
received by Company, and other non-public information relating to business
partners; (e) information regarding personnel, employee lists, compensation, and
employee skills; and (f) any other non-public information which a competitor of
Company could use to the competitive disadvantage of Company. Notwithstanding
the foregoing, it is understood that, at all such times, I am free to use
information which is generally known in the trade or industry through no breach
of this Agreement or other act or omission by me. Further, notwithstanding the
foregoing or anything to the contrary in this Agreement or any other agreement
between the Company and me, nothing in this Agreement shall limit my right to
discuss my employment or report possible violations of law or regulation with
any federal government agency or similar state or local agency or to discuss the
terms and conditions of my employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act or to the extent that
such disclosure is protected under the applicable provisions of law or
regulation.


      1.3 Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data or information (“Third Party Information”)
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During my
employment and thereafter, I will hold Third Party Information in confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information unless expressly
authorized by an officer of

image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



Company in writing.


      1.4 No Improper Use of Information of Prior Employers and Others. During
my employment by Company, I will not improperly use or disclose confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.


2. ASSIGNMENTS OF INVENTIONS.


      2.1 Definitions. As used in this Agreement, the term “Intellectual
Property Rights” means all trade secrets, Copyrights, trademarks, mask work
rights, patents and other intellectual property rights recognized by the laws of
any jurisdiction or country; the term “Copyright” means the exclusive legal
right to reproduce, perform, display, distribute and make derivative works of a
work of authorship (as a literary, musical, or artistic work) recognized by the
laws of any jurisdiction or country; and the term “Moral Rights” means all
paternity, integrity, disclosure, withdrawal, special and any other similar
rights recognized by the laws of any jurisdiction or country.


      2.2 Excluded Inventions and Other Inventions. Attached hereto as
Attachment 1 is a list describing all existing Inventions, if any, that may
relate to Company’s business or actual or demonstrably anticipated research or
development and that were made by me or acquired by me prior to the commencement
of my employment with, and which are not to be assigned to, Company (“Excluded
Inventions”). If no such list is attached, I represent and agree that it is
because I have no rights in any existing Inventions that may relate to Company’s
business or actual or demonstrably anticipated research or development. For
purposes of this Agreement, “Other Inventions” means Inventions in which I have
or may have an interest, as of the commencement of my employment or thereafter,
other than Company Inventions (defined below) and Excluded Inventions. I
acknowledge and agree that if I use any Excluded Inventions or any Other
Inventions in the scope of my employment, or if I include any Excluded
Inventions or Other Inventions in any product or service of Company, or if my
rights in any Excluded Inventions or Other Inventions may block or interfere
with, or may otherwise be required for, the exercise by Company of any rights
assigned to Company under this Agreement, I will immediately so notify Company
in writing. Unless Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to Company, in such
circumstances (whether or not I give Company notice as required above), a
non-exclusive, perpetual, transferable, fully-paid and royalty-free, irrevocable
and worldwide license, with
rights to sublicense through multiple levels of sublicensees, to reproduce, make
derivative works of, distribute, publicly perform, and publicly display in any
form or medium, whether now known or later developed, make, have made, use,
sell, import, offer for sale, and exercise any and all present or future rights
in, such Excluded Inventions and Other Inventions. To the extent that any third
parties have rights in any such Other Inventions, I hereby represent and warrant
that such third party or parties have validly and irrevocably granted to me the
right to grant the license stated above.


      2.3 Assignment of Company Inventions. Inventions assigned to Company, or
to a third party as directed by Company pursuant to Section 2.6, are referred to
in this Agreement as “Company Inventions.” Subject to Section 2.4 (Unassigned or
Nonassignable Inventions) and except for Excluded Inventions set forth in
Attachment 1 and Other Inventions, I hereby assign to Company all my right,
title, and interest in and to any and all Inventions (and all Intellectual
Property Rights with respect thereto) made, conceived, reduced to practice, or
learned by me, either alone or with others, during the period of my employment
by Company. To the extent required by applicable Copyright laws, I agree to
assign in the future (when any copyrightable Inventions are first fixed in a
tangible medium of expression) my Copyright rights in and to such Inventions.
Any assignment of Company Inventions (and all Intellectual Property Rights with
respect thereto) hereunder includes an assignment of all Moral Rights. To the
extent such Moral Rights cannot be assigned to Company and to the extent the
following is allowed by the laws in any country where Moral Rights exist, I
hereby unconditionally and irrevocably waive the enforcement of such Moral
Rights, and all claims and causes of action of any kind against Company or
related to Company’s customers, with respect to such rights. I further
acknowledge and agree that neither my successors-in-interest nor legal heirs
retain any Moral Rights in any Company Inventions (and any Intellectual Property
Rights with respect thereto).


      2.4 Unassigned or Nonassignable Inventions. I recognize that this
Agreement will not be deemed to require assignment of any Invention that is
covered under California Labor Code section 2870(a) (the “Specific Inventions
Law”), as detailed on Attachment 2.


      2.5 Obligation to Keep Company Informed. During the period of my
employment and for one (1) year after termination of my employment, I will
promptly and fully disclose to Company in writing all Inventions authored,
conceived, or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to Company all patent applications filed by
me or on my behalf within one (1) year after termination of employment. At the
time of each such disclosure, I will advise Company in writing of any Inventions
that I believe fully qualify for protection under the provisions of the Specific
Inventions Law; and I will at that

image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



time provide to Company in writing all evidence necessary to substantiate that
belief. Company will keep in confidence and will not use for any purpose or
disclose to third parties without my consent any confidential information
disclosed in writing to Company pursuant to this Agreement relating to
Inventions that qualify fully for protection under the Specific Inventions Law.
I will preserve the confidentiality of any Invention that does not fully qualify
for protection under the Specific Inventions Law.


      2.6 Government or Third Party. I agree that, as directed by Company, I
will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention.


      2.7 Ownership of Work Product.
              (a) I acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of my employment and
which are protectable by Copyright are “works made for hire,” pursuant to United
States Copyright Act (17 U.S.C., Section 101).
              (b) I agree that Company will exclusively own all work product
that is made by me (solely or jointly with others) within the scope of my
employment, and I hereby irrevocably and unconditionally assign to Company all
right, title, and interest worldwide in and to such work product. I understand
and agree that I have no right to publish on, submit for publishing, or use for
any publication any work product protected by this Section, except as necessary
to perform services for Company.


      2.8 Enforcement of Intellectual Property Rights and Assistance. I will
assist Company in every proper way to obtain, and from time to time enforce,
United States and foreign Intellectual Property Rights and Moral Rights relating
to Company Inventions in any and all countries. To that end I will execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as Company may reasonably request for use in applying
for, obtaining, perfecting, evidencing, sustaining and enforcing such
Intellectual Property Rights and the assignment thereof. In addition, I will
execute, verify and deliver assignments of such Intellectual Property Rights to
Company or its designee, including the United States or any third party
designated by Company. My obligation to assist Company with respect to
Intellectual Property Rights relating to such Company Inventions in any and all
countries will continue beyond the termination of my employment, but Company
will compensate me at a reasonable rate after my termination for the time
actually spent by me at Company's request on such assistance. In the event
Company is unable for any reason, after reasonable effort, to secure my
signature on any document needed in connection with the actions specified in
this paragraph, I hereby irrevocably designate and appoint Company and its duly
authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act for
and in my behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of the preceding paragraph
with the same legal force and effect as if executed by me. I hereby waive and
quitclaim to Company any and all claims, of any nature whatsoever, which I now
or may hereafter have for infringement of any Intellectual Property Rights
assigned under this Agreement to Company.


2.9 Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company except in strict compliance with Company’s policies
regarding the use of such software.


3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Company at all
times.


4. DUTY OF LOYALTY DURING EMPLOYMENT. I agree that during the period of my
employment by Company I will not, without Company's express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.


5. NO SOLICITATION OF EMPLOYEES,
CONSULTANTS, OR CONTRACTORS. I agree that during the period of my employment and
for the one (1) year period after the date my employment ends for any reason,
including but not limited to voluntary termination by me or involuntary
termination by Company, I will not, as an officer, director, employee,
consultant, owner, partner, or in any other capacity, either directly or through
others, except on behalf of Company solicit, induce, encourage, or participate
in soliciting, inducing or encouraging any employee, consultant, or independent
contractor of Company to terminate his, her or its relationship with Company,
even if I did not initiate the discussion or seek out the contact.


6. REASONABLENESS OF RESTRICTIONS.


      6.1 I agree that I have read this entire Agreement and understand it. I
agree that this Agreement does not prevent me from earning a living or pursuing
my career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by Company’s legitimate business interests.
I represent and agree that I am entering into this Agreement

image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



freely and with knowledge of its contents with the intent to be bound by the
Agreement and the restrictions contained in it.


6.2 In the event that a court or arbitrator finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, Company and I agree
that the court or arbitrator will read the Agreement as a whole and interpret
the restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.


6.3 If the court or arbitrator declines to enforce this Agreement in the manner
provided in subsection 6.2, Company and I agree that this Agreement will be
automatically modified to provide Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.


7. NO DISPARAGEMENT. I agree that, during my employment with the Company and
after the termination of my employment for any reason, I will not disparage the
Company, its officers, directors, managers, employees, consultants,
shareholders, or agents, in any manner likely to be harmful to it or their
business, business reputation or personal reputation. Notwithstanding the
foregoing, nothing in this Agreement shall prohibit me from making truthful
statements or disclosures required by applicable law, regulation or legal
process; or requesting or receiving confidential legal advice. Nothing in this
Agreement shall limit my right to make truthful statements in the proper
performance of my job duties for the Company, discuss my employment, or report
possible violations of law or regulation with the SEC, EEOC, DOL, NLRB, OSHA or
other federal government agency or similar state or local agency, or to discuss
the terms and conditions of my employment with others to the extent expressly
permitted by Section 7 of the NLRA, or to the extent that such disclosure is
protected under the applicable provisions of law or regulation, including but
not limited to “whistleblower” statutes or other similar provisions that protect
such disclosure.


8. NO CONFLICTING AGREEMENT OR OBLIGATION. I represent that my employment by
Company does not and will not breach any agreement with any former employer or
third party, including any noncompete agreement or any agreement to keep in
confidence or refrain from using information acquired by me prior to my
employment by Company. I further represent that I have not entered into, and
will not enter into, any agreement, either written or oral, in conflict with my
obligations under this Agreement.


9. RETURN OF COMPANY PROPERTY. Subject to the nondisclosure requirements of
Section 1.1 above, upon termination of my employment or upon Company’s request
at any other time, I will deliver to Company any and all of Company’s property
and equipment and any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies thereof, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information of Company. I agree that I will not
copy, delete, or alter any information contained upon my Company computer or
Company equipment before I return it to Company. In addition, if I have used any
personal computer, server, or e-mail system to receive, store, review, prepare
or transmit any Company information, including but not limited to, Confidential
Information, I agree to provide the Company access to any such personal systems
as reasonably requested to search for, copy and/or delete such information, and
upon my employment termination I agree to provide Company with a
computer-useable copy of all such Confidential Information and then permanently
delete and expunge such Confidential Information from those systems; and I agree
to provide Company access to my system as reasonably requested to verify that
the necessary copying and/or deletion is completed. I further agree that any
property situated on Company’s premises and owned by Company, including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by Company’s personnel at any time with or without notice. Prior to
leaving, I will cooperate with Company in attending an exit interview and
completing and signing Company’s Termination Certificate; however, my failure to
sign and deliver the Termination Certificate shall in no way diminish my
continuing obligations under this Agreement.


10. LEGAL AND EQUITABLE REMEDIES.


      10.1 I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms. I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to Company, and Company will have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach or threatened
breach of this Agreement.


      10.2 In the event Company enforces this Agreement through a court or
arbitration order, I agree that the restrictions of Sections 5 will remain in
effect for a period of twelve (12) months from the effective date of the order
enforcing the Agreement.


11. NOTICES. Any notices required or permitted under this Agreement will be
given to Company at its headquarters location at the time notice is given, and
to me at my address as listed on Company payroll, or at such other address as
Company or I may designate by written notice to the other. Notice will be
effective upon receipt or refusal of delivery. If delivered by certified or
registered mail, notice will be considered to have been given five (5) business
days after it was mailed, as evidenced by the postmark. If delivered by courier
or express mail service, notice will be considered to

image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



have been given on the delivery date reflected by the courier or express mail
service receipt.


12. NOTIFICATION OF NEW EMPLOYER. If I leave the employ of Company, I consent to
the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.


13. GENERAL PROVISIONS.


      13.1 Governing Law. This Agreement will be governed by and construed
according to the laws of the State of California as such laws are applied to
agreements entered into and to be performed entirely within California between
California residents.


      13.2 Severability. In case any one or more of the provisions, subsections,
or sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement. If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.


      13.3 Successors and Assigns. This Agreement is for my benefit and the
benefit of Company, its successors, assigns, parent corporations, direct and
indirect subsidiaries, affiliates, and purchasers, and will be binding upon my
heirs, executors, administrators and other legal representatives.


      13.4 Survival. This Agreement shall survive the termination of my
employment, regardless of the reason, and the assignment of this Agreement by
Company to any successor in interest or other assignee.


      13.5 Employment At-Will. I agree and understand that
nothing in this Agreement will change my at-will employment status or confer any
right with respect to continuation of employment by Company, nor will it
interfere in any way with my right or Company's right to terminate my employment
at any time, with or without cause or advance notice.


      13.6 Waiver. No waiver by Company of any breach of this Agreement will be
a waiver of any preceding or succeeding breach. No waiver by Company of any
right under this Agreement will be construed as a waiver of any other right.
Company will not be required to give notice to enforce strict
adherence to all terms of this Agreement.


      13.7 Export. I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.


      13.8 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION OF THIS AGREEMENT.


      13.9 Entire Agreement. The obligations pursuant to Sections 1 and 2 of
this Agreement will apply to any time during which I was previously engaged, or
am in the future engaged, by Company as a consultant (except Subsection 2.4 and
2.7(a)) or employee if no other agreement governs nondisclosure and assignment
of inventions during such period. This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter of this
Agreement and supersedes and merges all prior discussions between us. No
modification of or amendment to this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.





This Agreement shall be effective as of the first day of my employment with the
Company.





EMPLOYEE: COMPANY: I HAVE READ, UNDERSTAND, AND ACCEPT THIS AGREEMENT AND HAVE
BEEN GIVEN THE OPPORTUNITY TO REVIEW IT WITH INDEPENDENT LEGAL COUNSEL. I HAVE
ALSO COMPLETELY FILLED OUT ATTACHMENT 1.ACCEPTED AND AGREED: /s/ Rafael Amado/s/
Veer Bhavnagri(Signature)(Signature)By:Rafael AmadoBy:Veer BhavnagriTitle: EVP
of R&D and CMOTitle:General CounselDate: July 30, 2019Date:July 26, 2019Address:
Address:210 E Grand Avenue, South San Francisco, CA 94080




image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



ATTACHMENT 1


PRIOR INVENTIONS



TO: Allogene Therapeutics, Inc.FROM: DATE: SUBJECT: Prior Inventions



1.Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Allogene Therapeutics, Inc. (“Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by Company:
☐No inventions or improvements☐See below: ☐ Additional sheets attached.
2.Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the intellectual property rights and duty of confidentiality with
respect to which I owe to the following party(ies):
Invention or ImprovementParty(ies)Relationship1. 2. 3. ☐ Additional sheets
attached.




image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



ATTACHMENT 2


LIMITED EXCLUSION NOTIFICATION


This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:


(a)Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or


(b)Result from any work performed by you for Company.


To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.


This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



allogenelogo2.jpg [allogenelogo2.jpg]


EXHIBIT B


Arbitration Agreement

image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



allogenelogo1.jpg [allogenelogo1.jpg]


Arbitration Agreement


I recognize that disputes may arise between Allogene Therapeutics, Inc. (the
“Company”) and me during or following my employment with the Company, and that
those disputes may or may not be related to my employment. The parties
understand and agree that by entering into this Arbitration Agreement (the
“Agreement”), they anticipate gaining the benefits of a speedy, impartial, final
and binding dispute-resolution procedure.


The Company and I mutually consent to the resolution by arbitration of all
claims or controversies (“claims”), past, present or future, whether or not
arising out of my employment (or its termination), that the Company may have
against me or that I (and no other party) may have against (1) the Company; (2)
the Company’s officers, directors, employees or agents in whatever capacity; (3)
the Company’s parent, subsidiary and affiliated entities; (4) the Company’s
benefit plans or the plans’ sponsors, fiduciaries, administrators, affiliates
and agents (except claims under an employee benefit or pension plan that
specifies a different claims process; and/or (5) all successors and assigns of
any of them. The Federal Arbitration Act (9 U.S.C., Sections 1-16) (“FAA”) shall
govern the interpretation, enforcement and all proceedings pursuant to this
Agreement. To the extent that the Federal Arbitration Act is inapplicable, or
held not to require arbitration of a particular claim or claims, the arbitration
law of the state in which I work or last worked for the Company shall apply.


Arbitrable claims include, but are not limited to: claims for wages/other
compensation due and any related claims; claims for breach of any contract or
covenant (express or implied); tort claims; claims for retaliation; claims for
harassment; claims for discrimination (including, but not limited to, race, sex,
sexual orientation, religion, national origin, age, marital status, physical or
mental disability or handicap, or medical condition); claims for benefits
(except as noted above); and claims for violation of any federal, state, or
other governmental law, statute, regulation, or ordinance. The following claims
are not covered by this Agreement: claims for Workers’ Compensation or
Unemployment Insurance benefits; claims pending against the Company at the time
I sign this Agreement in any forum; and claims that as a matter of law cannot be
subject to arbitration.


Both the Company and I hereby waive the right to a trial by jury or judge, or by
administrative proceeding, for any claim or dispute covered by this Agreement.
Both the Company and I agree that neither of us shall initiate or prosecute any
lawsuit in any way related to any claim covered by this Agreement to arbitrate,
except that this Agreement does not prohibit the filing of or pursuit of relief
through the following: (i) seeking temporary or preliminary injunction relief as
is otherwise available by law, (ii) an administrative charge to any federal,
state or local equal employment opportunity or fair employment practices agency,
(iii) an administrative charge to the National Labor Relations Board, or (iv)
any other charge filed with or communication to a federal, state or local
government office, official or agency.


The arbitration will be held before a neutral arbitrator under the auspices of
JAMS. The arbitration shall take place in the county (or comparable government
unit) in which I am or was last employed by the Company, and, except as provided
above, no dispute affecting my rights or responsibilities shall be adjudicated
in any other venue or forum. The arbitration shall be held in accordance with
its then-current Employment Arbitration Rules & Procedures (and no other JAMS
rules), which are currently available at
http://www.jamsadr.com/rules-employment- arbitration. I understand that the
Company will provide me a written copy of those rules upon my request. The
Arbitrator shall be either a retired judge, or an attorney who is experienced in
employment law and licensed to practice law in the state in which the
arbitration is convened (the “Arbitrator”), and shall be selected pursuant to
the JAMS rules.


The Arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted. The Arbitrator is without jurisdiction to
apply any different substantive law or law of remedies. The Federal Rules of
Evidence shall apply. The Arbitrator shall have the power to award any types of
legal or equitable relief that would be available under applicable law, shall
have the authority to compel adequate discovery for the resolution of the
dispute, and shall render an award and
image11.jpg [image11.jpg]

--------------------------------------------------------------------------------



written opinion, which shall include the factual and legal basis for the award.
The arbitration decision shall be final and binding upon the parties.


Questions regarding the enforceability, interpretation, scope, applicability or
coverage of this Agreement (including whether an issue is subject to arbitration
under this Agreement) shall be decided by the arbitrator. Likewise, procedural
questions which grow out of the dispute and bear on the final disposition are
also matters for the arbitrator. Pursuant to the FAA, issues of contract
formation and enforcement relating to this Agreement shall be governed by and
decided under the internal laws of the State of California, without regard to
conflict of law rules.


The Company will be responsible for paying any filing fee and the fees and costs
of the Arbitrator. Each party shall pay in the first instance its own litigation
costs and attorneys’ fees, if any. However, if any party prevails on a claim
which affords the prevailing party attorneys’ fees and/or litigation costs, then
the Arbitrator shall rule upon a motion for attorneys’ fees and/or litigation
costs under the same standards a court would apply under the law applicable to
the claim(s) at issue.


To the maximum extent permitted by law, all claims, disputes, or causes of
action under this Agreement, whether by me or the Company, must be brought in an
individual capacity, and shall not be brought as a plaintiff (or claimant) or
class member in any purported class, collective, or representative proceeding;
provided, however, that this Agreement shall not apply to any representative
action under the California Private Attorney General Act (“PAGA”). The
arbitrator may not consolidate the claims of more than one person or entity, and
may not preside over any form of representative, collective or class proceeding.
If a court adjudicating a case involving the Company and me were to determine
that there is an unwaivable right to bring a class action, any such action shall
be brought only in court, and not in arbitration.


The Company and I agree that any arbitration, including, without limitation,
discovery, documents produced and/or entered into evidence, hearings, legal
briefing and the final award, shall be confidential, although the final award
may be disclosed as necessary to confirm the award and obtain entry of a final
judgment by a court of competent jurisdiction. The Company and I further agree
that we will execute written confidentiality agreements in order to ensure
arbitration remains confidential.


This Agreement shall survive the termination of my employment and the expiration
of any benefit plan. It can only be revoked by a writing signed by both the
Company’s General Counsel and me specifically stating the intent to revoke this
Agreement.


This is the complete agreement of the parties on the subjects covered, and
supersedes any prior or contemporaneous oral or written understandings on the
subjects addressed in this Agreement; provided, however, that if this Agreement
is held to be unenforceable for any reason, then any prior arbitration agreement
between the Company and me shall survive. No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement. This Agreement only can be modified in a written agreement signed by
the parties.


If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the agreement. All other provisions shall remain in
full force and effect.


I understand that nothing in this agreement affects the at-will nature of my
employment with the Company, and that my employment may be terminated by either
party, at any time, with or without cause or advance notice.


I acknowledge that I have carefully read this Agreement, that I understand its
terms and that I have entered into the Agreement voluntarily and not in reliance
of any promises or representations by the Company other than those contained in
the Agreement. I understand that by signing this Agreement, I am giving up my
right to a jury trial. Finally, I further acknowledge that I have been given the
opportunity to discuss this Agreement with my own legal counsel.




image11.jpg [image11.jpg]

--------------------------------------------------------------------------------




Dated: July 30, 2019/s/ Rafael AmadoEmployee SignatureRafael AmadoPrinted Name
of EmployeeDated: July 26, 2019COMPANYBy:/s/ Veer BhavnagriVeer Bhavnagri,
General Counsel





image11.jpg [image11.jpg]